Exhibit 10.17

LOGO [g139268logo1.jpg]

Change in Control

Policy

Version 1.0



--------------------------------------------------------------------------------

Table of Contents

 

1.

  

Introduction

     3   

1.1

  

Overview

     3   

1.2

  

Purpose of the Policy

     3   

1.3

  

Objectives

     3   

1.4

  

Scope

     3   

2.

  

Policy

     4   

2.1

  

Policy Statement & Description

     4   

2.2

  

Roles and Responsibilities

     5   

2.3

  

Policy Approval

     5   

3.

  

Appendix

     6   

3.1

  

Glossary

     6   

3.2

  

Related Policies & Regulations

     7   

 

PartnerRe

Change in Control Policy

 

  

2

 

February 2011



--------------------------------------------------------------------------------

Change in Control

 

1. Introduction

 

  1.1 Overview

The PartnerRe Ltd. Change in Control (“CIC”) Policy protects the salary and
benefits of key executives in situations where the double trigger of a change in
control event has occurred and the key executive has terminated employment
within 12 months of such event.

 

  1.2 Purpose of the Policy

The purpose of the PartnerRe Ltd. Change in Control Policy is to secure the
continued services of key executives and key staff of the Company and to ensure
their continued dedication to their duties in the event of any threat or
occurrence of a Change in Control.

 

  1.3 Objectives

 

  •  

To provide incentives to ensure key executives act in the best interests of
shareholders

 

  •  

To retain key executives before and during a Change in Control transition

 

  •  

To protect key executives’ compensation and benefits during a Change in Control
transition

 

  •  

To provide protection to key executives who may be asked to defend against
hostile takeovers

 

  1.4 Scope

This Policy is intended to apply to the key executives listed herein and will be
managed and administered by Group Human Resources.

 

PartnerRe

Change in Control Policy

 

  

3

 

February 2011



--------------------------------------------------------------------------------

2. Policy

 

  2.1 Policy Statement & Description

CIC Award Conditions

Participants are entitled to CIC award provisions under the following
conditions:

 

  •  

CIC, as defined herein, has occurred within the last 12 months.

 

  •  

The Participant is terminated by the Company for reasons other than death,
disability or “Cause” or the Participant terminates with “Good Reason”, as
defined herein, during the CIC Transition Period.

Participant Approval

Key executives entitled to CIC award provisions (“Participants”) will receive a
letter confirming the terms and conditions of their CIC provisions and
conditions referencing this Policy.

CIC Award Provisions by Tier Level

The CIC award provisions for each Participant are defined by the tier level of
the Participant.

 

Group Chief Executive Officer    Tier 1 Executive Committee Member    Tier 2
Other    Tier 3

Tier 1

Award provision entitlements are as follows:

 

  •  

3 times current annual base salary

 

  •  

Average annualized annual incentive over prior 3 years or target annual
incentive for current role, whichever is higher

 

  •  

Pro-rata target annual incentive for year of termination

 

  •  

Health and Welfare benefit continuation for 3 years

 

  •  

Housing and Car continuation for 3 months, as appropriate

 

  •  

If an excise tax is triggered under U.S. Federal tax law, either a reduction of
any payments and benefits to the extent required to avoid the excise tax or the
payments and benefits as is with no reduction, depending on which result would
be better for the Participant.

Tier 2

Award provision entitlements are as follows:

 

  •  

2 times current annual base salary

 

  •  

Average annualized annual incentive over prior 3 years or target annual
incentive for current role, whichever is higher

 

  •  

Pro-rata target annual incentive for year of termination

 

PartnerRe

Change in Control Policy

 

  

4

 

February 2011



--------------------------------------------------------------------------------

  •  

Health and Welfare benefit continuation for 2 years

 

  •  

Housing and Car continuation for 3 months, as appropriate

 

  •  

If an excise tax is triggered under U.S. Federal tax law, either a reduction of
any payments and benefits to the extent required to avoid the excise tax or the
payments and benefits as is with no reduction, depending on which result would
be better for the Participant.

Tier 3

Award provision entitlements are as follows:

 

  •  

1 times current annual base salary

 

  •  

1 times target annual incentive for year of termination

 

  •  

If an excise tax is triggered under U.S. Federal tax law, either a reduction of
any payments and benefits to the extent required to avoid the excise tax or the
payments and benefits as is with no reduction, depending on which result would
be better for the Participant.

 

  2.2 Roles and Responsibilities

The PartnerRe Ltd. Change in Control Policy is reviewed annually by the
Compensation and Management Development Committee of the Board of Directors.
Policy implementation and reporting is managed by Group Human Resources.

Eligibility pursuant to this Policy with respect to Tier 1 and Tier 2
Participants must be approved by the Compensation and Management Development
Committee of the Board of Directors. Eligibility pursuant to this Policy and
with respect to Tier 3 Participants must be approved in writing by the Group CEO
or his delegate.

 

  2.3 Policy Approval

This Policy has been designated a Level 1 Policy as prescribed by the Enterprise
Risk Committee. Pursuant to the Risk Operating Policy requirements, I hereby
acknowledge that I have reviewed and approve this Policy. This Policy shall be
in force as of the Effective Date below.

 

 

Abigail Clifford Chief Human Resources Officer

 

Costas Miranthis Group CEO Effective Date: February 16, 2011

 

PartnerRe

Change in Control Policy

 

  

5

 

February 2011



--------------------------------------------------------------------------------

3. Appendix

 

  3.1 Glossary

 

Terms

  

Definitions

Change in Control or CIC   

(i) when any “person” within the meaning of Section 13(d) of the Securities
Exchange Act of 1934 (the “Exchange Act”), other than the PartnerRe Ltd. (the
“Company”), a subsidiary or any employee benefit plan(s) sponsored by the
Company or any subsidiary, is or becomes the “beneficial owner” (as defined in
Rule 13d-3 under the Exchange Act), directly or indirectly, of forty percent
(40%) or more of the then outstanding Common Shares; or

 

(ii) at any time during a period of 12 consecutive months, when individuals who
constitute the Board on the effective date of this Policy, cease for any reason
to constitute at least a majority thereof, provided that any person becoming a
director subsequent to the effective date of this definition, whose election, or
nomination for election by the Company’s shareholders, was on the recommendation
or with the approval of at least a majority of the directors comprising the
Board on the effective date of this definition (either by a specific vote or by
approval of the proxy statement of the Company in which such person is named as
a nominee for director, without objection to such nomination) shall be, for
purposes of this clause (ii), considered as though such person were a member of
the Board on the effective date of this definition;

 

(iii) all or substantially all of the assets of the Company are sold, liquidated
or distributed (in one or a series of related transactions); or

 

(iv) there occurs a reorganization, merger, consolidation or other corporate
transaction involving the Company (a “Transaction”), other than with a
wholly-owned subsidiary and other than a merger or consolidation, that would
result in the voting securities of the Company outstanding immediately prior
thereto continuing to represent (either by remaining outstanding or by being
converted into voting securities of the surviving entity) more than 50% of the
combined voting power of the voting securities of the Company or such surviving
entity outstanding immediately after such Transaction.

Cause    The Company shall have “Cause” to terminate the Participant’s
employment hereunder upon (A) the engaging by the Participant in serious
negligence or willful misconduct which is demonstrably injurious to its
subsidiaries; (B) willful and intentional failure to comply in all material
respects with the direction of the Board, after written notice and the
opportunity to correct, or (D) the conviction, a plea of guilty or a plea of no
contest of the Participant for a serious criminal act. For purposes of this
paragraph, no act, or failure to act, on the Participant’s part shall be
considered “willful” unless done, or omitted to be done, by him not in good
faith and without reasonable belief that his action or omission was in the best
interest of the Company.

 

PartnerRe

Change in Control Policy

 

  

6

 

February 2011



--------------------------------------------------------------------------------

Terms

  

Definitions

Good Reason    Good Reason” shall mean (A) a material diminution in the
Participant’s position, authority, duties or responsibilities with the Company,
(B) without the Participant’s prior written consent, any reduction in Base
Salary and annual bonus opportunity, (C) relocation of Participant’s principle
place of employment to a location more than 35 miles from the office or location
at which the Participant was principally located immediately prior to the CIC,
(D) breach by the Company of any material provision of the Employment agreement.
CIC Transition Period   

The period following the Change in Control during which CIC award provisions may
be claimed by a Participant under specific conditions as outlined herein.

 

The CIC Transition Period for all Participants is 12 months following the date
of the CIC.

 

  3.2 Related Policies & Regulations

The Change in Control sections of the Equity Plan documents.

 

PartnerRe

Change in Control Policy

 

  

7

 

February 2011